—Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered November 10, 1997, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree and assault in the first degree, and sentencing him to a term of 25 years to life for the murder conviction, to run consecutively to concurrent terms of 8V3 to 25 years and 5 to 15 years on the remaining convictions, unanimously affirmed.
The court properly imposed a sentence for the murder conviction that was consecutive to the sentences for attempted murder and assault. Although defendant’s first shot both killed the deceased victim and slightly wounded the surviving victim, defendant then moved closer to the assault victim and purposefully shot him, causing serious physical injury. This clearly constituted a separate and distinct act sufficient for the imposition of consecutive sentences (see, People v Laureano, 87 NY2d 640, 643; People v Serrano, 256 AD2d 175, lv denied 93 NY2d 878). We perceive no basis for reduction of sentence in the interest of justice.
The court was not required to instruct the jury in the specific language requested by defendant with respect to its consciousness of guilt and alibi charges. In each instance, the charge as a whole conveyed the proper standards. Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Rubin, Saxe and Friedman, JJ.